NO. 12-09-00361-CR
                              NO. 12-09-00362-CR
                              NO. 12-09-00363-CR

                      IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS
GLENDA EVERETT OLVERA,                          '   APPEAL FROM THE 7TH
APPELLANT
                                                '   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                             '   SMITH COUNTY, TEXAS
APPELLEE
                                 MEMORANDUM OPINION
                                   PER CURIAM
       In three separate cases, Appellant pleaded guilty to forgery, tampering with a
governmental record, and theft. The trial court accepted Appellant’s plea in each case,
and imposed sentence on October 23, 2009. Appellant timely filed a notice of appeal in
each case.
       On November 4, 2009, this court notified Appellant that a docketing statement
must be filed in each case and gave her until November 16, 2009 to comply. See TEX. R.
APP. P. 32.2. Appellant was further notified that unless the docketing statements were
filed by the stated deadline, the cases would be remanded to the trial court for a hearing
to determine the reason the docketing statements had not been filed. On November 19,
2009, after having received no response from Appellant, this court remanded the cases to
the trial court to conduct a hearing and to (1) determine whether Appellant has abandoned
the appeals; (2) take necessary action to insure the prompt filing of the docketing
statement with this court; (3) make appropriate findings and recommendations; and (4)
ensure that a record of the proceedings was prepared.
       In accordance with this court’s order, the trial court conducted a hearing on
December 18, 2009. Following the hearing, the trial court found, in part, that Appellant
does not wish to continue these appeals and that she does not plan to file docketing
statements. The supplemental record provided to this court contains the trial court’s
findings of fact and conclusions of law and also contains a letter from Appellant to the
trial court confirming that she does not wish to pursue the appeals. Accordingly, the
appeals are dismissed. All pending motions are overruled as moot.
Opinion delivered January 13, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)




                                                      2